 
 
EXHIBIT 10-5
 


 


 


 


 


 
HALLIBURTON COMPANY
 
BENEFIT RESTORATION PLAN
 
AS AMENDED AND RESTATED
 
EFFECTIVE JANUARY 1, 2008
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



Table of Contents
 


 
ARTICLE I
Purpose of the Plan
 2
ARTICLE II
Definitions
 2
ARTICLE III
Administration of the Plan
 4
ARTICLE IV
Allocations Under the Plan, Participation in the Plan and
   
Selection for Awards
 6
ARTICLE V
Non-Assignability of Awards
 7
ARTICLE VI
Vesting
 7
ARTICLE VII
Distribution of Awards
 8
ARTICLE VIII
Nature of Plan
 9
ARTICLE IX
Funding of Obligation
 9
ARTICLE X
Amendment or Termination of Plan
 9
ARTICLE XI
General Provisions
 10
ARTICLE XII
Effective Date
 11
APPENDIX A
GRANDFATHERED PLAN
 12
ARTICLE IV
Allocations Under the Plan, Participation in the Plan and
   
Selection for Awards
 12
ARTICLE VII
Distribution of Awards
 13


i

--------------------------------------------------------------------------------



HALLIBURTON COMPANY

 
BENEFIT RESTORATION PLAN
 
WHEREAS, Halliburton Company (the “Company”) adopted and maintains the
Halliburton Company Benefit Restoration Plan, as most recently amended and
restated effective January 1, 2004 (the “Plan”), for the benefit of its
employees and the employees of its subsidiaries to aid such employees in making
more adequate provision for their retirement; and
 
WHEREAS, the Company desires to continue to provide participants with an
opportunity to participate in the Plan on or after January 1, 2005, consistent
with the provisions of Section 409A of the Internal Revenue Code, as amended;
and
 
WHEREAS, the Company desires to preserve the material terms of the Plan as in
effect on December 31, 2004 (the “Grandfathered Plan”) in order that the
Grandfathered Plan qualify as a grandfathered plan for purposes of Section 409A
of the Internal Revenue Code, as amended; and
 
WHEREAS, certain provisions applicable solely to the Grandfathered Plan are
preserved in Appendix A, for purposes of determining the terms applicable to
amounts under the Grandfathered Plan, which provisions shall be substituted for
the corresponding provisions contained herein.
 
NOW THEREFORE, the Plan is hereby amended and restated to read as follows,
effective as of January 1, 2008:
 

1

--------------------------------------------------------------------------------



ARTICLE I

 
Purpose of the Plan
 
The purpose of the Halliburton Company Benefit Restoration Plan is to provide a
vehicle to restore qualified plan benefits which are reduced as a result of
limitations on contributions imposed under the Internal Revenue Code or due to
participation in other company sponsored plans and to defer compensation that
would otherwise be treated as excessive employee remuneration within the meaning
of Section 162(m) of the Internal Revenue Code.
 
ARTICLE II

 
Definitions
 
Where the following words and phrases appear in the Plan, they shall have the
respective meanings set forth below, unless their context clearly indicates to
the contrary.
 
(A)  Account:  An individual account for each Participant on the books of such
Participant's Employer to which is credited amounts allocated for the benefit of
such Participant pursuant to the provisions of Article IV, Paragraphs (A) and
(B), amounts transferred to the Plan from other deferred compensation plans, and
interest credited pursuant to the provisions of Article IV, Paragraph (D).
 
(B)  Administrative Committee:  The administrative committee appointed by the
Compensation Committee to administer the Plan.
 
(C)  Allocation Year:  The calendar year for which an allocation is made to a
Participant's Account pursuant to Article IV.
 
(D)  Board:  The Board of Directors of the Company.
 
(E)  Code:  The Internal Revenue Code of 1986, as amended.
 
(F)  Compensation Committee:  The Compensation Committee of the Board.
 
(G)  Company:  Halliburton Company.
 
(H)  Employee:  Any employee of an Employer. The term does not include
independent contractors or persons who are retained by an Employer as
consultants only.
 
(I)  Employer:  The Company and any Subsidiary designated as an Employer in
accordance with the provisions of Article III of the Plan.
 
(J)  ERISA:  The Employee Retirement Income Security Act of 1974, as amended.
 

2

--------------------------------------------------------------------------------



(K)  Grandfathered Plan:  The Halliburton Company Benefit Restoration Plan as in
effect on December 31, 2004, the material terms of which have not been
materially modified (within the meaning of Section 409A) after October 3, 2004,
and are preserved and continued in the Plan as reflected in Appendix A.
 
(L)  Grandfathered Plan Account:  An individual account for each Participant on
the books of such Participant’s Employer to which is credited amounts allocated
prior to January 1, 2005 for the benefit of such Participant pursuant to the
provisions of Article IV of Appendix A.
 
(M)  Participant:  An Employee whose compensation from the Employers for an
Allocation Year is in excess of the limit set forth in Section 401 (a)(17) of
the Code for such Allocation Year or who has made elective deferrals for such
Allocation Year under the Halliburton Elective Deferral Plan. The foregoing
notwithstanding, an Employee whose employment with an Employer is terminated
prior to the last day of an Allocation Year for any reason other than death,
disability or retirement in accordance with the terms of his or her Employer’s
retirement policy shall not be eligible to participate in the Plan for such
Allocation Year and, accordingly, such Employee’s Account shall not be credited
with any allocation under Article IV, Paragraph (A) for such Allocation Year
 
(N)  Plan:  The Halliburton Company Benefit Restoration Plan, as amended from
time to time.
 
(O)  Section 409A:  Section 409A of the Code and applicable Treasury
authorities.
 
(P)  Subsidiary:  At any given time, a company (whether a corporation,
partnership, limited liability company or other form of entity) in which the
Company or any other of its Subsidiaries or both owns, directly or indirectly,
an aggregate equity interest of 80% or more.
 
(Q)  Termination of Service:  “Separation from service”, as defined in Treasury
Regulation 1.409A-1(h), with an Employer for any reason other than a transfer
between Employers.
 
(R)  Trust:  Any trust created pursuant to the provisions of Article IX.
 
(S)  Trust Agreement:  The agreement establishing the Trust.
 
(T)  Trustee:  The trustee of the Trust.
 
(U)  Trust Fund:  Assets under the Trust as may exist from time to time.
 

3

--------------------------------------------------------------------------------


 
ARTICLE III

 
Administration of the Plan
 
(A)  The Compensation Committee shall appoint an Administrative Committee to
administer, construe and interpret the Plan.  Such Administrative Committee, or
such successor Administrative Committee as may be duly appointed by the
Compensation Committee, shall serve at the pleasure of the Compensation
Committee.  Decisions of the Administrative Committee, with respect to any
matter involving the Plan, shall be final and binding on the Company, its
shareholders, each Employer and all officers and other executives of the
Employers. For purposes of ERISA, the Administrative Committee shall be the Plan
"administrator" and shall be the "named fiduciary" with respect to the general
administration of the Plan.
 
(B)  The Administrative Committee shall maintain complete and accurate records
pertaining to the Plan, including but not limited to Participants' Accounts,
amounts transferred to the Trust, reports from the Trustee and all other records
which shall be necessary or desirable in the proper administration of the
Plan.  The Administrative Committee shall furnish the Trustee such information
as is required to be furnished by the Administrative Committee or the Company
pursuant to the Trust Agreement.
 
(C)  The Company (the "Indemnifying Party") hereby agrees to indemnify and hold
harmless the members of the Administrative Committee (the "Indemnified Parties")
against any losses, claims, damages or liabilities to which any of the
Indemnified Parties may become subject to the extent that such losses, claims,
damages or liabilities or actions in respect thereof arise out of or are based
upon any act or omission of the Indemnified Party in connection with the
administration of this Plan (including any act or omission of such Indemnified
Party constituting negligence, but excluding any act or omission of such
Indemnified Party constituting gross negligence or willful misconduct), and will
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by him or her in connection with investigating or defending against any
such loss, claim, damage, liability or action.
 

4

--------------------------------------------------------------------------------



(D)  Promptly after receipt by the Indemnified Party under the preceding
paragraph of notice of the commencement of any action or proceeding with respect
to any loss, claim, damage or liability against which the Indemnified Party
believes he or she is indemnified under the preceding paragraph, the Indemnified
Party shall, if a claim with respect thereto is to be made against the
Indemnifying Party under such paragraph, notify the Indemnifying Party in
writing of the commencement thereof; provided, however, that the omission so to
notify the Indemnifying Party shall not relieve it from any liability which it
may have to the Indemnified Party to the extent the Indemnifying Party is not
prejudiced by such omission.  If any such action or proceeding shall be brought
against the Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party under the preceding paragraph for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation or reasonable expenses of
actions taken at the written request of the Indemnifying Party.  The
Indemnifying Party shall not be liable for any compromise or settlement of any
such action or proceeding effected without its consent, which consent will not
be unreasonably withheld.
 
(E)  The Administrative Committee may designate any Subsidiary as an Employer by
written instrument delivered to the Secretary of the Company and the designated
Employer. Such written instrument shall specify the effective date of such
designated participation, may incorporate specific provisions relating to the
operation of the Plan which apply to the designated Employer only and shall
become, as to such designated Employer and its employees, a part of the Plan.
Each designated Employer shall be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all amendments thereto upon its submission of information to the Administrative
Committee required by the terms of or with respect to the Plan; provided,
however, that the terms of the Plan may be modified so as to increase the
obligations of an Employer only with the consent of such Employer, which consent
shall be conclusively presumed to have been given by such Employer upon its
submission of any information to the Administrative Committee required by the
terms of or with respect to the Plan. Except as modified by the Administrative
Committee in its written instrument, the provisions of this Plan shall be
applicable with respect to each Employer separately, and amounts payable
hereunder shall be paid by the Employer which employs the particular
Participant, if not paid from the Trust Fund.
 
(F)  No member of the Administrative Committee shall have any right to vote or
decide upon any matter relating solely to himself or herself under the Plan or
to vote in any case in which his or her individual right to claim any benefit
under the Plan is particularly involved. In any case in which an Administrative
Committee member is so disqualified to act and the remaining members cannot
agree, the Compensation Committee shall appoint a temporary substitute member to
exercise all the powers of the disqualified member concerning the matter in
which he or she is disqualified.
 

5

--------------------------------------------------------------------------------


 
ARTICLE IV

 
Allocations Under the Plan,
Participation in the Plan and Selection for Awards
 
(A)  The Administrative Committee shall determine for each Allocation Year which
Participants' allocations of Employer contributions (other than matching
contributions) under qualified defined contribution plans sponsored by the
Employers have been reduced for such Allocation Year by reason of the
application of Section 401 (a)(17) or Section 415 of the Code, or any
combination of such Sections, or by reason of elective deferrals under the
Halliburton Elective Deferral Plan, and shall allocate to the credit of each
such Participant under the Plan an amount equal to the amount of such reductions
applicable to such Participant.  In addition, the Administrative Committee shall
allocate to the credit of each Participant under the Plan the amount of Employer
matching contributions that would have been allocated to such Participant’s
account under Employer’s qualified defined contribution plan with respect to (i)
the amount of such Participant's compensation (as such term is defined in
Employer’s qualified defined contribution plan) deferred under the Halliburton
Elective Deferral Plan for such Allocation Year and (ii) the amount of such
compensation not so deferred that is in excess of the compensation limit under
Section 401 (a)(17) of the Code for such Allocation Year.
 
(B)  Pursuant to Treasury Regulation §1.409A-2(b)(7), the Compensation Committee
will allocate to the credit of a Participant under the Plan all or any part of
any remuneration payable by the Employer to such Participant which would
otherwise be treated as excessive employee remuneration within the meaning of
Section 162(m) of the Code for any Allocation Year, rather than paying such
excessive remuneration to such Participant.
 
(C)  Allocations to Participants under the Plan shall be made by crediting their
respective Account on the books of their Employers as of the last day of the
Allocation Year, except that an allocation under Paragraph (B) shall be credited
to a Participant on the date the amount would have been paid to the Participant
had it not been deferred pursuant to the provisions of Paragraph (B).  Accounts
of Participants shall also be credited with interest as of the last day of each
Allocation Year, at the rate set forth in Paragraph (D) below, on the average
monthly credit balance of the Account being calculated by using the balance of
each Account on the first day of each month.  Prior to Termination of Service,
the annual interest shall accumulate as a part of the Account balance.  After
Termination of Service, the annual interest for such Allocation Year shall be
paid as more particularly set forth hereinafter in Article VII.
 
(D)  Interest shall be credited on amounts allocated to Participants' Account at
the rate of 10% per annum.
 

6

--------------------------------------------------------------------------------


 
ARTICLE V

 
Non-Assignability of Awards
 
No Participant shall have any right to commute, encumber, pledge, transfer or
otherwise dispose of or alienate any present or future right or expectancy which
he or she may have at any time to receive payments of any allocations made to
such Participant, all such allocations being expressly hereby made
non-assignable and non-transferable; provided, however, that nothing in the
Article shall prevent transfer (A) by will, (B) by the applicable laws of
descent and distribution or (C) pursuant to an order that satisfies the
requirements for a "qualified domestic relations order" as such term is defined
in section 206(d)(3)(B) of the ERISA and section 414(p)(1)(A) of the Code,
including an order that requires distributions to an alternate payee prior to a
Participant's "earliest retirement age" as such term is defined in section
206(d)(3)(E)(ii) of the ERISA and section 414(p)(4)(B) of the Code. Attempts to
transfer or assign by a Participant (other than in accordance with the preceding
sentence) shall, in the sole discretion of the Compensation Committee after
consideration of such facts as it deems pertinent, be grounds for terminating
any rights of such Participant to any awards allocated to but not previously
paid over to such Participant.
 
ARTICLE VI

 
Vesting
 
All amounts credited to a Participant’s Account shall be fully vested and not
subject to forfeiture for any reason except as provided in Article V.
 

7

--------------------------------------------------------------------------------


 
ARTICLE VII

 
Distribution of Awards
 
(A)  Upon Termination of Service of a Participant the Administrative Committee
(i) shall certify to the Trustee or the treasurer of the Employer, as
applicable, the amount credited to the Participant's Account on the books of
each Employer for which the Participant was employed at a time when he or she
earned an award hereunder, and (ii) shall determine whether the payment of the
amount credited to the Participant's Account under the Plan is to be paid
directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement if any, specify payment from the Trust Fund).  Any amount payable
under this Paragraph (A) shall be paid in a lump sum within sixty (60) days
after Termination of Service.  Notwithstanding the foregoing, in the case of a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
any payments payable as a result of the Employee’s Termination of Service (other
than death) shall not be payable before the earlier of (i) the date that is six
months after the Employee’s Termination of Service, (ii) the date of the
Employee ’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A.  For purposes of determining the identity of
“specified employees”, the Administrative Committee may establish procedures as
it deems appropriate in accordance with Section 409A.
 
(B)  The Trustee or the treasurer of the Employer, as applicable, shall make
payments of awards in the manner designated, subject to all of the other terms
and conditions of this Plan and the Trust Agreement if any.  This Plan shall be
deemed to authorize the payment of all or any portion of a Participant’s award
from the Trust Fund, to the extent such payment is required by the provisions of
the Trust Agreement, if any.
 
(C)  Interest on any payment to be paid to a specified employee under Paragraph
(B) above that is delayed because of Section 409A shall be paid with the final
payment.  In such case, the interest is accrued on an annual basis, and the
specified employee will be entitled to the prorated portion of such annual
interest, as calculated up until the actual date of payout pursuant to this
Paragraph.
 
(D)  If a Participant shall die while in the service of an Employer, or after
Termination of Service and prior to the time when all amounts payable to him or
her under the Plan have been paid to such Participant, any remaining amounts
payable to the Participant hereunder shall be payable to the estate of the
Participant.  The Administrative Committee shall cause the Trustee or the
treasurer of the Employer, as applicable, to pay to the estate of the
Participant all of the benefits then standing to his or her credit in a lump
sum.
 
(E)  If the Plan is terminated pursuant to the provisions of Article X, the
Compensation Committee may, at its election and in its sole discretion, cause
the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments, provided such distribution is in compliance with the requirements
of Section 409A.
 

8

--------------------------------------------------------------------------------



(F)  Notwithstanding any provision hereof to the contrary, any amounts allocated
to a Participant’s Account pursuant to Article IV, Paragraph (B) shall be paid
to the Participant (1) in the Participant’s first taxable year in which the
Company reasonably anticipates that its deduction will not be barred by reason
of Section 162(m) of the Code or (2) during the period beginning with the date
of the Participant’s Termination of Service and ending on the later of the last
day of the taxable year of the Company in which the Participant’s Termination of
Service occurred or the 15th day of the third month following the Participant’s
Termination of Service.
 
ARTICLE VIII

 
Nature of Plan
 
This Plan constitutes a mere promise by the Employers to make benefit payments
in the future and Participants have the status of general unsecured creditors of
the Employers. Further, the adoption of this Plan and any setting aside of
amounts by the Employers with which to discharge their obligations hereunder
shall not be deemed to create a trust; legal and equitable title to any funds so
set aside shall remain in the Employers, and any recipient of benefits hereunder
shall have no security or other interest in such funds. Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Employers, present and future. This provision shall not require the Employers to
set aside any funds, but the Employers may set aside such funds if they choose
to do so.
 
ARTICLE IX

 
Funding of Obligation
 
Article VIII above to the contrary notwithstanding, the Employers may fund all
or part of their obligations hereunder by transferring assets to a domestic
trust if the provisions of the trust agreement creating the Trust require the
use of the Trust’s assets to satisfy claims of an Employer’s general unsecured
creditors in the event of such Employer’s insolvency and provide that no
Participant shall at any time have a prior claim to such assets. Any transfers
of assets to a trust may be made by each Employer individually or by the Company
on behalf of all Employers. The assets of the Trust shall not be deemed to be
assets of this Plan.
 
ARTICLE X

 
Amendment or Termination of Plan
 
The Compensation Committee shall have the power and right from time to time to
modify, amend, supplement, suspend or terminate the Plan as it applies to each
Employer, provided that no such change in the Plan may deprive a Participant of
the amounts allocated to his or her Account or be retroactive in effect to the
prejudice of any Participant and the interest rate applicable to amounts
credited to Participants’ Accounts for periods subsequent to Termination of
Service shall not be reduced below 6% per annum. Any such modification,
amendment, supplement suspension or termination shall be in writing and signed
by a member of the Compensation Committee.
 

9

--------------------------------------------------------------------------------


 
ARTICLE XI

 
General Provisions
 
(A)  No Participant shall have any preference over the general creditors of an
Employer in the event of such Employer’s insolvency.
 
(B)  Nothing contained herein shall be construed to give any person the right to
be retained in the employ of an Employer or to interfere with the right of an
Employer to terminate the employment of any person at any time.
 
(C)  If the Administrative Committee receives evidence satisfactory to it that
any person entitled to receive a payment hereunder is, at the time the benefit
is payable, physically, mentally or legally incompetent to receive such payment
and to give a valid receipt therefor, and that an individual or institution is
then maintaining or has custody of such person and that no guardian, committee
or other representative of the estate of such person has been duly appointed,
the Administrative Committee may direct that such payment thereof be paid to
such individual or institution maintaining or having custody of such person, and
the receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.
 
(D)  Payments to be made hereunder may, at the written request of the
Participant, be made to a bank account designated by such Participant, provided
that deposits to the credit of such Participant in any bank or trust company
shall be deemed payment into his or her hands.
 
(E)  Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.
 
(F)  THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF
TEXAS EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
 
(G)  It is intended that the provisions of this Plan satisfy the requirements of
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Section 409A.
 

10

--------------------------------------------------------------------------------


 
ARTICLE XII

 
Effective Date
 
This amended and restated Plan shall be effective on January 1, 2008 and shall
continue in force during subsequent years unless amended or revoked by action of
the Compensation Committee.
 


 
HALLIBURTON COMPANY




By      /s/ David J. Lesar


 

11

--------------------------------------------------------------------------------


 
APPENDIX A
 
GRANDFATHERED PLAN
 
The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Participants on or before December 31, 2004.  This
Appendix A preserves the material terms of the Grandfathered Plan as in effect
on December 31, 2004, and is intended to satisfy the requirements of Section
409A as to grandfathered amounts.  The provisions of this Appendix A shall apply
to, and be effective only with respect to, the deferral of earned and vested
amounts under the Grandfathered Plan before January 1, 2005, and the
amounts earned on such deferrals credited at any time.  The Plan provides for
separate accounting of such amounts deferred, earned, and vested before January
1, 2005, and the interest credited thereon.
 
No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Plan in effect prior to such amendment unless
otherwise specifically set forth therein.  Pursuant to Section 1.409A-6(a)(4) of
the Treasury Regulations, a modification is material “if a benefit or right
existing as of October 3, 2004 is materially enhanced or a new material benefit
or right is added.”
 
The provisions of the Plan applicable to the Grandfathered Plan Accounts shall
be administered in a manner consistent with the Grandfathered Plan and Appendix
A.  Wherever the Plan has added, changed, or otherwise altered any terms of the
Grandfathered Plan that were in effect on December 31, 2004, in a manner that
would constitute a material modification, as described above, such changes will
be disregarded in the administration of the Grandfathered Plan Accounts herein.
 
APPLICABLE GRANDFATHERED PLAN TERMS
 
With respect to amounts deferred prior to January 1, 2005, and the interest on
such amounts credited at any time, the following definitions and Articles in
this Appendix A shall be substituted for the corresponding definitions and
Articles of the Plan:
 
Termination of Service:  Severance from employment with an Employer for any
reason other than a transfer between Employers.
 
ARTICLE IV

 
Allocations Under the Plan,
Participation in the Plan and Selection for Awards
 
(A)           There shall be no further allocations to any Participant under the
Grandfathered Plan.
 
(B)           Interest shall be credited on amounts allocated to Participants'
Grandfathered Plan Account at the rate of 10% per annum.
 

12

--------------------------------------------------------------------------------


 
ARTICLE VII

 
Distribution of Awards
 
(A)           Upon Termination of Service of a Participant the Administrative
Committee (i) shall certify to the Trustee or the treasurer of the Employer, as
applicable, the amount credited to the Participant's Account on the books of
each Employer for which the Participant was employed at a time when he or she
earned an award hereunder, (ii) shall determine whether the payment of the
amount credited to the Participant's Account under the Plan is to be paid
directly by the applicable Employer, from the Trust Fund, if any, or by a
combination of such sources (except to the extent the provisions of the Trust
Agreement if any, specify payment from the Trust Fund) and (iii) shall determine
and certify to the Trustee or the treasurer of the Employer, as applicable, the
method of payment of the amount credited to a Participant's Account, selected by
the Administrative Committee from among the following alternatives:
 
 
(1)
A single lump sum payment upon Termination of Service;

 
 
(2)
A payment of one-half of the Participant's balance upon Termination of Service,
with payment of the additional one-half to be made on or before the last day of
a period of one year following Termination; or;

 
 
(3)
Payment in monthly installments over a period not to exceed ten years with such
payments to commence upon Termination of Service.

 
The above notwithstanding, if the total vested amount credited to the
Participant's Grandfathered Plan Account upon Termination of Service is less
than $50,000, such amount shall always be paid in a single lump sum payment upon
Termination of Service.
 
(B)           The Trustee or the treasurer of the Employer, as applicable, shall
make payments of awards in the manner designated, subject to all of the other
terms and conditions of this Plan and the Trust Agreement if any. This Plan
shall be deemed to authorize the payment of all or any portion of a
Participant’s award from the Trust Fund, to the extent such payment is required
by the provisions of the Trust Agreement, if any.
 
(C)           Interest on the second half of a payment under Paragraph (A)(2)
above shall be paid with the final payment, while interest on payments under
Paragraph (A)(3) above may be paid at each year end or may be paid as a part of
a level monthly payment computed by the Administrative Committee through the use
of such methodologies as the Administrative Committee shall select from time to
time for such purpose.
 
(D)           If a Participant shall die while in the service of an Employer, or
after Termination of Service and prior to the time when all amounts payable to
him or her under the Plan have been paid to such Participant, any remaining
amounts payable to the Participant hereunder shall be payable to the estate of
the Participant.  The Administrative Committee shall cause the Trustee or the
treasurer of the Employer, as applicable, to pay to the estate of the
Participant all of the awards then standing to his or her credit in a lump sum.
 

13

--------------------------------------------------------------------------------


 
(E)           If the Plan is terminated pursuant to the provisions of Article X,
the Compensation Committee may, at its election and in its sole discretion,
cause the Trustee or the treasurer of the Employer, as applicable, to pay to all
Participants all of the awards then standing to their credit in the form of lump
sum payments.
 


 

14
 
